Major, J.
This is an application made pursuant to subdivision 5 of section 10 of the Court of Claims Act, for an order permitting the above-named claimants to file a claim against the State of New York, for the alleged wrongful detention of Helen Brecka Blatnicky, also known as Helen Brecka, in Bock-land State Hospital.
On the return of the motion, the State orally opposed the application, filing no answering affidavits, but has since filed a memorandum in opposition thereto.
*788The claimant, Helen Brecha Blatnichy, also known as Helen Brecha, was committed to such hospital on December 31, 1953, on the certificate of Dr. M. H. Sullivan, the health officer of the Town and Village of Haverstraw. She remained in' such hospital until her discharge on February 16,1954.
The claimant was under a legal disability at the time her cause of action, if any, accrued. The claim of a person under legal disability may be presented within two years after such disability is removed, and such a person is not required to file a notice of intention as provided in section 10 of the Court of Claims Act, but is required only to file a claim within two years after the disability is removed. (Cawthorne v. State of New York 199 Misc. 1078, and cited cases).
Under the circumstances set forth in the moving papers, no permission of the court is necessary to file her proposed claim herein, and for that reason, her motion is denied.
As to the application of John Brecha, her husband, his affidavit shows that the only reason for his failure to file a notice of intention to file a claim is “ ignorance of the law ”. This is not a legal reason for the granting of the relief requested. (Havill v. State of New York, 284 App. Div. 932, and cited cases.) The motion of John Brecka is also denied.
Submit order accordingly.